Response to Arguments
	Applicant’s arguments, see Remarks of 06/20/2022 pages 14-15, with respect to the 35 U.S.C. § 103 rejections of claim 21 have been considered but they are not persuasive.
The Applicant argues on Pages 14-15 that Zhang does not teach wherein the terminal is a 
first server, and the method further comprises: forwarding, by the first sever, the road-condition information to a second server separate from the first server, the second server including a road segment management server; and receiving, by the first server from the second server, attribute information of the topology road segment generated by the road segment management server based on the road-condition information of the original claim 21. The Examiner argues that Zhang in Paragraph [0228] does not explicitly teach but rather suggests the forwarding… and receiving…. The Examiner argues that since it is not explicitly stated where it is located, it would be reasonable for one having ordinary skill in the art at the effective filing date of the claimed invention to infer that the backend insurance system could be located on the server 130. As a result, the backend insurance system located on the server 130 would receive the accident assessment result from the accident assessment server.
Therefore, the examiner maintains the applicability of the reference(s) for the reasons above.

/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                      

	/SZE-HON KONG/            Primary Examiner, Art Unit 3661